Petitioner commenced this proceeding to challenge a number of prison disciplinary determinations, involving discrete incidents of misconduct, upon a myriad of grounds. Given the obvious potential for confusion, and noting the lack of substantial prejudice to petitioner, we find no clear abuse of discretion in Supreme Court’s decision to grant severance and consider the determinations separately (see CPLR 407; Matter of Castro v Fischer, 81 AD3d 1062, 1063 [2011]).* Further, petitioner has abandoned his challenge to the sole determination at issue in this proceeding by failing to advance any arguments pertaining to it in his brief (see Matter of Barnes v Prack, 92 AD3d 990, 990 [2012]; Matter of Jackson v Fischer, 78 AD3d 1335, 1335 [2010], lv denied 16 NY3d 705 [2011]).
Mercure, J.P., Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 “CPLR 7804 (g) statutorily empowers us to dispose of all issues in a transferred CPLR article 78 proceeding such as this,” including those related to the severance of petitioner’s claims (Matter of Vito v Jorling, 197 AD2d 822, 825 n [1993]; see Matter of Desmone v Blum, 99 AD2d 170, 176-177 [1984]).